      Case 1:18-cv-12660-NMG Document 29 Filed 08/13/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                                    )
EMMANUEL EVARISTE,                  )
Plaintiff,                          )
                                    )
                                             Civil Action No.
             v.                     )
                                             18-12660-NMG
                                    )
U.S. IMMIGRATION AND CUSTOM         )
ENFORCEMENT,                        )
Defendant.                          )
                                    )

                          ORDER OF DISMISSAL

GORTON, J.

     For the reasons stated in the Order dated August 13, 2019,

this action is dismissed pursuant to 28 U.S.C. § 1915(e)(2).

                                 ROBERT M. FARRELL
                                 CLERK OF COURT


Dated: 8/13/19              By /s/ Christine Lima
                                 Deputy Clerk
